DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 1/18/2022 is acknowledged.  Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loffler (U.S. Patent No. 6,421,902).
Regarding Claim 1, Loffler teaches a fastening device for fastening a bolt (Fig. 3, 1) to a fastening target object (Fig. 3, 6 & 7), the bolt so configured that a bolt head section male screw section (Fig. 3, 5) is formed around a side surface of a bolt head section (Fig. 3, 2) and an 
a tension rod (Fig. 3, 12) including a rod female screw section (Fig. 3, 13) that engages with the bolt head section male screw section (Fig. 3, 5) (Col. 4, lines 31-33);
a bit (Fig. 3, 9) that is so disposed inside the tension rod (Fig. 3, 12) as to be movable in an upward/downward direction (Col. 4, lines 27-29: in order to fit a tool (9) into the hexagon head socket (8), the tool (9) must be able to move upward/downward.), includes an engagement section (Fig. 3, lower end of the tool (9)) that engages with the engagement receiving section (Fig. 3, 8), and rotates the bolt around an axis extending in the upward/downward direction with the engagement receiving section (Fig. 3, 8) engaging with the engagement section (Fig. 3, lower end of the tool (9)) (Col. 4, lines 27-29: a tightening requires rotation of the screw by the driving device (10).);
a supporter (Fig. 3, 14) that is disposed in a position where the supporter circumferentially surrounds the tension rod (Fig. 3, 12) and has a lower end section protruding downward beyond a lower end section of the tension rod (Fig. 3, 12) (Fig. 3 shows the lower end of the tension rod (12) being higher than the lower end of the supporter (14).);
a sensor (Fig. 3, 20) for sensing compression force acting on the supporter (Fig. 3, 14) in the upward/downward direction (Col. 4, lines 43-47);
a first motor (Fig. 3, 10) for rotating the bit (Fig. 3, 9) around the axis (Col. 4, lines 27-29); and
a second motor (Fig. 3, 15) for rotating the tension rod (Fig. 3, 12) around the axis (Col. 4, line 36).
Regarding Claim 4, Loeffler teaches the fastening device according to claim 1, wherein the engagement receiving section (Fig. 3, 8) is an insertion hole (Col. 4, lines 25-26: head socket), and the engagement section (Fig. 3, lower end of the tool (9)) is a lower end section of the bit (Fig. 3, 9) inserted into the insertion hole (hex head socket).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (U.S. Patent No. 6,421,902).
Regarding Claim 2, Loeffler teaches the fastening device according to claim 1,
wherein a bolt shaft male screw section (Fig. 3, threads on the shaft section (3)) is formed around a shaft section (Fig. 3, 3) of the bolt.
Although Loeffler does not explicitly teach the rod female screw section and the bolt shaft male screw section have the same screw pitch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a same pitch to the rod female screw section and the bolt shaft male screw section in order for screw to be able to tighten smoothly without cross threading while the rod female section (13) is engaged with the bolt head section male screw section according to Col. 4, lines 50-52.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (U.S. Patent No. 6,421,902) in view of Chang (DE202006001195) of which an attached corresponding English translation is cited.
Regarding Claim 3, Loeffler teaches the fastening device according to claim 1, but, does not explicitly teach wherein a tubular holder is disposed inside the tension rod, and
a magnet, the bit attracted by the magnet, and a spring that urges the magnet downward are disposed in the holder.
Chang teaches a tubular holder (see Fig. 1) and
a magnet (Fig. 1, 19), the bit (Fig. 2, 40) attracted by the magnet, and a spring (Fig. 1, 17) that urges the magnet downward are disposed in the holder (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool holder of Chang inside the tension rod (12) of Loeffler in order to easily swap the bit to accommodate various socket shapes in the bolt head.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmi et al. (U.S. Patent No. 6,105,475), Ito (U.S. Patent No. 4,462,283), Murakami et al. (U.S. Patent No. 6,144,891), Monville (U.S. Patent Publication No. 2010/0005663).  These references teach a bolt tensioning device, however, they do not teach “a sensor for sensing compression force acting on the supporter in the upward/downward direction” in Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/
Primary Examiner, Art Unit 3726                                                                                                                                                                                            2/14/2022